10.1 – Exhibits A-B to 2004 Executive Annual Incentive Plan
Juniata Valley Financial Corp
Executive Annual Incentive Plan – Committee Approved 01/30/09
Exhibit A – Participation
Plan Year 2009
(Participating employees and their participant categories should be listed at
the beginning of each year and adjusted for changes in participation throughout
the year.)
Category 1 – Francis Evanitsky – President and Chief Executive Officer
Category 2 – Marcie Barber – COO, SVP-Community Banking Division Manager
JoAnn McMinn – CFO, SVP-Chief Financial Officer
Category 3 – Pamela Eberman – SVP-Human Resource Manager
Steven Kramm – SVP-Operations/Technology Division Manager
Donald Shawley – SVP-Trust and Investment Management Division Manager
Wesley Weymers – SVP-Loan Division Manager

 





--------------------------------------------------------------------------------



 



Juniata Valley Financial Corp
Executive Annual Incentive Plan
Exhibit B – Bank Performance Factors and Award Schedule
Plan Year 2009
Category 1 – CEO Position
Goals
Performance Measures
(Basic) Earnings Per Share (75%)

                          Threshold         Target     Optimum          
 
                $ 1.27    
 
  $ 1.34     $ 1.47  

Return on Average Equity (25%)

                          Threshold         Target     Optimum          
 
                  10.93 %  
 
    11.51 %     12.66 %

Awards
(% of Base Pay)

                          Threshold         Target     Optimum          
 
                  12 %  
 
    20 %     30 %

Category 1 – CEO
(Actual 2008 total base pay — $197,342)

                          Threshold         Target     Optimum          
 
                $ 23,681    
 
  $ 39,468     $ 59,203  

Parameters

  1.  
Corporation measures will be 75% EPS and 25% ROAE .
    2.  
After the award is calculated according to the above schedule, the Board has the
authority to adjust the award plus or minus 10% based on the participant’s
individual performance for the year.
    3.  
Both Financial Measures must meet threshold to initiate an award in the plan.
    4.  
Will interpolate awards between threshold, target, and optimum.
    5.  
Will pay for performance above optimum at a scale of one-half the increase
between target and optimum.
    6.  
Pay is defined as total base pay for the applicable plan year.

 





--------------------------------------------------------------------------------



 



Juniata Valley Financial Corp
Executive Annual Incentive Plan
Exhibit B – Bank Performance Factors and Award Schedule
Plan Year 2009
Category 2

                              Bank Goal – EPS and ROAE (same as       Category
1)       Threshold     Target     Optimum  
Award as a % of pay
    4.0 %     10.0 %     15.0 %

                                              Individual Award       Not    
Meets             Exceeds     Exceeds       Meet     Minimal     Meets     Some
    Most  
Award as a % of pay
    0 %     2-2.5 %     4-6 %     6-7 %     8-10 %

Notes:

  1.  
Bank must achieve minimums for both EPS and ROAE to generate any payment.
    2.  
Bank performance between EPS and ROAE points is interpolated for awards.
    3.  
Moderate flexibility in total award.
    4.  
Employee must be at least at “meets minimal” level to earn individual award
portion and annual performance evaluation must be at least satisfactory for
payment of an award under plan.
    5.  
Individual award rating determined by assessing performance of established
objectives.
    6.  
Pay is defined as total base pay for applicable plan year.

 





--------------------------------------------------------------------------------



 



Juniata Valley Financial Corp
Executive Annual Incentive Plan
Exhibit B – Bank Performance Factors and Award Schedule
Plan Year 2009
Category 3

                              Bank Goal – EPS and ROAE (same as       Category
1)       Threshold     Target     Optimum  
Award as a % of pay
    3.0 %     7.5 %     12.5 %

                                              Individual Award       Not    
Meets             Exceeds     Exceeds       Meet     Minimal     Meets     Some
    Most  
Award as a % of pay
    0 %     2-2.5 %     4-6 %     6-7 %     8-10 %

Notes:

  1.  
Bank must achieve minimums for both EPS and ROAE to generate any payment.
    2.  
Bank performance between EPS points is interpolated for awards.
    3.  
Moderate flexibility in total award.
    4.  
Employee must be at least at “meets minimal” level to earn individual award
portion and annual performance evaluation must be at least satisfactory for
payment of an award under plan.
    5.  
Individual award rating determined by assessing performance of established
objectives. 6. Pay is defined as total base pay for applicable plan year.

 

